09-2678-ag
         Wang v. Holder
                                                                                       BIA
                                                                                 Harbeck, IJ
                                                                               A094 041 894
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                               REVISED SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 4th day of February, two thousand eleven.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                BARRINGTON D. PARKER,
 9                DEBRA ANN LIVINGSTON,
10                       Circuit Judges.
11       _______________________________________
12
13       WEI HUA WANG,
14                Petitioner,
15
16                        v.                                    09-2678-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Theodore N. Cox, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Linda S. Wernery, Assistant
27                                     Director; William C. Minick,
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Wei Hua Wang, a native and citizen of the People’s

 6   Republic of China, seeks review of a June 9, 2009, order of

 7   the BIA affirming immigration judge (“IJ”) Dorothy Harbeck’s

 8   July 17, 2007, denial of her application for asylum,

 9   withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   In re Wei Hua Wang, No. A094 041

11   894 (B.I.A. June 9, 2009), aff’g No. A094 041 894 (Immig.

12   Ct. N.Y. City July 17, 2007).       We assume the parties’

13   familiarity with the underlying facts and procedural history

14   of this case.

15       Under the circumstances of this case, we review both

16   the IJ’s and the BIA’s decision.       See Zaman v. Mukasey, 514

17   F.3d 233, 237 (2d Cir. 2008).       The applicable standards of

18   review are well-established.    See 8 U.S.C. § 1252(b)(4); see

19   also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

20   2009).

21       The BIA did not err in finding that Wang failed to

22   establish an objectively reasonable fear of persecution in

23   China on account of the birth of her two U.S. citizen

                                     2
 1   children.     Wang’s arguments are foreclosed by our decision

 2   in Jian Hui Shao v. Mukasey, 546 F.3d 138 (2d Cir. 2008).

 3   Contrary to Wang’s contention, the BIA did not err in

 4   finding that letters she submitted from her sister and

 5   sister-in-law were not material to her case because they did

 6   not detail the forced sterilizations of similarly situated

 7   individuals, i.e., Chinese nationals returning to China with

 8   U.S. citizen children.     See id. at 160-61, 170-71.   The BIA

 9   also did not err by summarily considering the evidence in

10   the record or the documents at issue in Jian Hui Shao.      See

11   id. at 169; see also Wei Guang Wang v. BIA, 437 F.3d 270,

12   275 (2d Cir. 2006) (noting that while the BIA must consider

13   evidence such as “the oft-cited Aird affidavit, which [it]

14   is asked to consider time and again[,] . . . it may do so in

15   summary fashion without a reviewing court presuming that it

16   has abused its discretion”).

17       For the foregoing reasons, the petition for review is

18   DENIED.     As we have completed our review, any stay of

19   removal that the Court previously granted in this petition

20   is VACATED, and any pending motion for a stay of removal in

21   this petition is DISMISSED as moot. Any pending request for

22   oral argument in this petition is DENIED in accordance with


                                     3
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6




                                   4